EXHIBIT 99.1 Winland Electronics, Inc. Reports Fourth Quarter 2008 Results Q4 Revenues total $7.8 million; Net Income Breakeven Working capital remains strong; gross margins stable Mankato, Minn. / March 12, 2009 - Winland Electronics, Inc. (AMEX: WEX), a leading designer and manufacturer of customer electronic control products and systems, today announced net sales of $7.8 million for the fourth quarter ending December 31, 2008, up $270,000, or 3.6 percent compared with the corresponding period in 2007.Net income for the period was breakeven, versus net income of $7,000 in the comparable period in 2007. EMS sales for the quarter totaled $7.1 million versus $6.6 million in the fourth quarter of 2007, an increase of 7.1 percent.Net sales for Winland’s
